Citation Nr: 0843018	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-26 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for high blood 
pressure.

3.  Entitlement to service connection for sarcoidosis.

4.  Entitlement to non-service connected pension, to include 
whether the veteran's reported family income exceeds 
regulatory/statutory limits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel
INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1960 to August 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of two August 2004 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which denied the veteran's claims of 
entitlement to service connection for three claimed 
disabilities as well as a  
non service-connected pension.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran was initially scheduled to appear for a 
videoconference hearing before a Veterans Law Judge in 
September 2006.  In August 2006, the veteran requested that 
hearing be rescheduled, as he was to have back surgery.  The 
RO rescheduled the videoconference hearing for January 2007.  
However, the veteran was unable to appear for the hearing, 
due to bad weather.  In March 2007, a Veterans Law Judge 
granted the veteran's Motion to Reschedule Hearing.  

The veteran was then scheduled for a videoconference hearing 
on May 21, 2007.  
In a statement received by the RO on May 16, 2007, the 
veteran elected a Travel Board hearing, rather than a 
videoconference hearing.  

Pursuant to 38 C.F.R. § 20.700(a), the veteran's request for 
a personal hearing before a Veterans Law Judge should be 
honored.  A remand of the case for this purpose is therefore 
required.



Accordingly, the case is REMANDED for the following action:

VBA should schedule the veteran for a 
Travel Board 
hearing at the RO.  The veteran should be 
notified of the date, time, and place of 
such hearing by letter mailed to his 
current address of record, with a copy to 
his representative.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


